Exhibit 10.1



 

TERM SHEET

 

 

Term Sheet (“Term Sheet”) dated as of November 8, 2016, by an among Pegasus
Funding, LLC (the “Company”), ASFI Pegasus Holdings, LLC (“ASFI”), Asta Funding,
Inc. (“Asta”), Fund Pegasus, LLC (“Lender”) (collectively, the Asta Parties”),
and Pegasus Legal Funding, LLC (“PLF”), Max Alperovich (“Alperovich”), and
Alexander Khanas (“Khanas”) (collectively, the “PLF Parties” and together with
the Asta Parties, the “Parties”). The Parties hereby agree to be bound by the
provisions below, as applicable, which shall serve as an amendment to the
Limited Liability Company Operating Agreement of Pegasus Funding, LLC dated
December 28, 2011, as amended by the Term Sheet dated September 14, 2012 (the
“2012 Term Sheet”) (collectively, the “Operating Agreement”). Capitalized terms
not defined herein shall have the respective meanings set forth in the Operating
Agreement.

 

1.     The PLF Parties shall liquidate the Company’s portfolio (the
“Portfolio”), subject to the continuing requirements and duties of the Parties
in the Operating Agreement. (For the avoidance of doubt, the PLF Parties are not
appointed as, and are not granted the powers of, the “Liquidator” under Section
10.2 of the original Operating Agreement.) Overhead during liquidation period
(i.e. the period beginning after January 2, 2017, referred to herein as the
“Liquidation Period”) will be advanced by the Asta Parties according to, and
used only in accordance with, the mutually agreed upon budget (“Liquidation
Budget”) for the first 12 months of the Liquidation Period, attached hereto as
Exhibit “A”. Overhead Advances under the Liquidation Budget shall begin on or
after January 2, 2017. Overhead Advances will be deposited to the Company on the
1st and 15th of each month. The PLF Parties have indicated that PLF, and not the
Company, will be the employer of the employees (with the exception of the Asta
representative) who work on the Portfolio and the Company will not have any
employees. Accordingly, any amounts in the Liquidation Budget for payroll and
payroll taxes will be held by the Company in trust for PLF until turned over to
PLF and PLF agrees to hold such sums in trust until they are used for the for
payroll and payroll taxes of those employees. After January 2, 2017, Overhead
Advances shall be paid back to ASFI on an each individual Investment prior to
the calculation of profit distributions to Members along with a reimbursement of
actual money advanced that current month from the Liquidation Budget. (See the
attached Exhibit C.) After 12 months, the Liquidation Budget will be
reevaluated. Notwithstanding Section 6.4(b) of the Operating Agreement, if there
is a Deadlock with respect to the Liquidation Budget for 2018 or 2019, then the
Liquidation Budget then in effect will continue for the next year, provided that
each individual line item set forth therein shall be reduced by ten percent
(10%) for year 2018 and by twenty percent (20%) for year 2019, pending
resolution of the Deadlock. Notwithstanding anything to the contrary in the
Operating Agreement (including, without limitation, Section 6.4(b)), the
Liquidation Budget will not be extended or automatically renewed or modified if
the Parties cannot agree upon a Liquidation Budget for the period after 2019. By
executing this Term Sheet, PLF is agreeing to perform (without additional
consideration therefore), jointly with the Company, the Company’s obligations
under the Operating Agreement to the extent that they relate to the Portfolio
and the liquidation thereof including, without limitation, collection,
monitoring, preservation and application of funds, reporting and recordkeeping,
case and file maintenance and monitoring and providing access to ASFI and its
representatives regarding the foregoing. Notwithstanding the foregoing, if PLF
becomes a debtor in any bankruptcy or insolvency proceeding (which, if
involuntary, is not dismissed within 45 days), or PLF otherwise becomes
insolvent, then it shall no longer have any involvement in liquidating the
Portfolio, and ASFI shall have the exclusive right to liquidate the Portfolio,
subject to the continuing requirements and duties of the Parties in the
Operating Agreement. The following shall not apply in the event that the Asta
Parties file a petition against PLF. (For the avoidance of doubt, Asta Parties
are not appointed as, and are not granted the powers of, the “Liquidator” under
Section 10.2 of the original Operating Agreement.) In the event that ASFI
liquidates the Portfolio the Asta Parties shall have no further obligation to
fund the Liquidation Budget. In the event that ASFI liquidates the Portfolio
pursuant to this paragraph of the agreement the Asta Parties shall have no
further obligation to fund the Liquidation Budget. Without limiting the
foregoing, and notwithstanding any provision in the Operating Agreement (as
amended hereby)  to the contrary,  as the liquidator pursuant to this paragraph,
ASFI shall have the exclusive right, on behalf of the Company, in ASFI’s name or
the Company’s name, to manage and service the Portfolio including, without
limitation, to do the following: (i) receive all collections and communications,
provided that all payments relating to the Portfolio shall be deposited and
maintained in a segregated bank account in the name of the Company under the
joint control of the Company and ASFI, for the benefit of the Company, (ii)
monitor, communicate and provide notices to the applicable plaintiffs and
attorneys, (iii) compromise or otherwise accept reduced payments on individual
investments and (iv) maintain all books and records, and perform all accounting
functions including without limitation determine charge-offs and write-downs as
per the Operating Agreement (as modified hereby).

 

 

 
1

--------------------------------------------------------------------------------

 

 

2. Upon the end of the existing initial term of the Company’s lease (the
“Lease”) at 14 Wall Street the security deposit shall be returned to the Company
and the PLF Parties shall deliver to ASFI satisfactory written confirmation that
the Lease has been terminated or the Asta Parties have been released from all
obligations under the Lease. Upon receipt of the security deposit, the Company
shall deliver the security deposit to ASFI within five Business Days. For the
avoidance of any doubt, the security deposit is not to be used for any renewal
or replacement lease.

 

3. Upon termination date of the initial term of the Lease, PLF shall thereafter
pay all rent obligations for premises that are used in connection with the
liquidation of the Portfolio, subject to payment by the Company under the
Liquidation Budget of its portion of the payment during the Liquidation Period.
This shall only apply if PLF is liquidating the Portfolio.

 

4. Effective October 1, 2016, repayment of Overhead Advances shall be adjusted
and increased to twenty (20%) percent of all principal collected on each
Investment to pay the balance of the Overhead Advances (which has an outstanding
balance, including the agreed upon true up, of $7,656,232 as of September 30,
2016, which balance will be will be increased to reflect the Overhead Advances
for October, November and December of 2016 as provided under the Operating
Agreement) and shall be paid to ASFI prior to the calculation and distribution
of profit distributions. (See the attached Exhibit B.)

 

5. Upon execution of this Term Sheet the Asta Parties waive any right to seek
repayment of Interest due from the Company as per the Loan Document and/or
Operating Agreement.

 

6. During the Liquidation Period, the Asta Parties will provide the Company with
additional Investment Advances (“Subsequent Advances”) for commitments for
calendar year 2017 under Purchase Agreements entered into prior to December 28,
2016. These Subsequent Advances shall be provided to the Company by the Asta
Parties within 5 business days prior to the scheduled disbursement to the
Seller(s) provided that the request is made for the advance in a timely manner
in accordance with the applicable documents. On or before December 31, 2016, the
PLF Parties will deliver true copies of each such Purchase Agreement(s) in order
to qualify for the above Subsequent Advances and upon Asta’s request from time
to time, the PLF Parties shall provide an accounting of the total amount of
installment investments. Subsequent Advances during the Liquidation Period shall
not exceed $750,000. For the avoidance of any doubt, no Management Fees will be
payable relating to any Subsequent Advances funded during the Liquidation
Period.

 

7. If PLF or its affiliates wishes to make a future advance on a particular
Claim in the Portfolio the proceeds of that Claim shall be shared by the
subsequent funder and the Company subject to distribution allocation in Exhibit
“D”.

 

8. PLF and ASFI and its affiliates may utilize Company Information for its
individual benefit. This information includes but is not limited to Confidential
Information as outlined in the Operating Agreement. This shall not be deemed a
violation of any non-competition clause or agreement or obligation under the
Operating Agreement or Consulting Agreement or as a matter of law or equity.
Disclosure of Company information shall be subject to a non-disclosure agreement
in form and substance satisfactory to Asta and PLF. PLF agrees that it will not
share any Company Information with any of the institutional Asta shareholders
that are on a list that has been provided to PLF by Asta, and will be updated by
Asta from time to time.

 

 

 
2

--------------------------------------------------------------------------------

 

 

9. The Asta Parties and the PLF Parties (and their respective affiliates) are
permitted to engage in the Business including in the litigation and claim
funding space or a related business immediately, provided that neither shall
begin to fund cases until after December 28, 2016. Any such activities or
enterprises shall not be deemed a violation of, and shall be free and clear of
any restriction or obligation under Section 6.23 of the Operating Agreement or
any other non-competition or related clause or agreement or obligation under, or
relating to, the Operating Agreement (including Section 6.23) or Consulting
agreement or as a matter of law or equity.

 

10. Any license granted to ASFI and Lender under Section 6.17 of the Operating
Agreement shall immediately and automatically terminate as of December 28, 2016,
except to the extent required in connection with the liquidation of any cases if
either of those Parties has the legal right to liquidate or collect any part of
the Portfolio.  

 

11. Upon signing this Term Sheet the Parties will sign the mutual release and
non-disparagement agreement attached as Exhibit E.

 

12. Asta shall be entitled to have a designated representative at the PLF office
and the PLF Parties shall cooperate with the representative in the performance
of the functions listed on the attached Exhibit F after January 2, 2017. Asta is
to have “read only” access to all Company files, including, but not limited to:
Quickbooks and all accounting documentation, including all books of original
entry, bank statements, excel spreadsheets, invoices and all paper documentation
as per the Operating Agreement and access to case and collection files
(electronic and paper) as per the Operating Agreement. All non-company business
and files are to be segregated from the Company, and no amounts are to be
expended for items not related to the Company. Purchases and/or expenditures
outside those specifically addressed in the Liquidation Budget are prohibited
without prior approval by the Board of Managers

 

13. There are to be no purchases of fixed assets and/or equipment out of Company
funds or collections without the prior written approval of the Board of Managers
after January 2, 2017.

 

14. The Company must ensure that PLF is included as the "Tax Matters Partner" on
the 9-30-16 Federal and State tax filings. All tax returns must be reviewed by
Asta prior to filing for the current year, as well as, all years through the
liquidation of the Company.

 

15. The Company must actively monitor and assess, in a commercially reasonable
manner, collectability of all its outstanding Investments. Investments are to be
written off or written down as per the Operating Agreement, subject to the
attached additional Procedures For Updating attached as Exhibit G and the Write
Off and Write Down requirements attached as Exhibit H.

 

16. PLF will sit down with Asta representatives and review reserved cases in
detail on a quarterly basis, and establish an understanding of why certain cases
have not been written off or written down.

 

17. The Asta Parties and the PLF Parties should not obligate the Company to any
extraordinary contractual obligations or liabilities without prior written
consent of both the Asta Parties and the PLF parties during the Liquidation
period.

 

18. All payments relating to the Portfolio shall be deposited and maintained in
a segregated bank account in the name of the Company. All such payments, and
funds held in that segregated bank account, shall be deemed to be held in trust
for the benefit of the Members of the Company and Fund Pegasus, LLC, the
Company’s secured lender, until distributed in accordance with the Operating
Agreement (as modified hereby) and the Asta Documents as, applicable.. The
Company will, within five days of the date of this Term Sheet, add a
representative of Asta as a signatory to all Company owned accounts (in all
banks).

 

19. Except as expressly modified by this Term Sheet, the terms and conditions of
the Operating Agreement remain in full force and effect and are hereby ratified.
(For the avoidance of any doubt, the Parties agree that the 2012 Term Sheet is
in full force and effect.) The terms of the Loan Documents (as modified by the
2012 Term Sheet) remain in full force and effect and are hereby ratified.

 

[Signature Page Follows]

 

 
3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have executed this Term Sheet as of the day and
year first above written.

 

Pegasus Funding LLC   ASFI Pegasus Holdings, LLC    

 

 

 

 

 

By:

/s/ Alexander Khanas

 

By:

/s/ Gary Stern

 

Name:

Alexander Khanas

 

Name:

Gary Stern

 

Title: Manager

 

Title:

President & CEO

 

                                    Fund Pegasus, LLC    Pegasus Legal Funding,
LLC               By: /s/ Gary Stern    By: /s/ Alexander Khanas   Name: Gary
Stern    Name: Alexander Khanas   Title: CEO   Title: Member                    
                  Asta Funding, Inc.                                 By: /s/
Gary Stern         Name: Gary Stern         Title: President & CEO              
                              /s/ Alexander Khanas   /s/ Max Alperovich  
Alexander Khanas   Max Alperovich              

     

 

 

 
4

--------------------------------------------------------------------------------

 

  

EXHIBIT "A"

                                                                       

PEGASUS LIQUIDATION BUDGET - MONTHLY

                   

EFFECTIVE JANUARY 2, 2017 THROUGH DECEMBER 31, 2017

                                             

DESCRIPTION

                       

SALARIES:

                       

MANAGER

 

$8,333

                   

MANAGER

 

8,333

                   

UNDERWRITING

 

5,000

                   

ASTA DESIGNATED REPRESENTATIVE

8,333

                   

ACCOUNTING

 

5,000

                   

ADMIN 1

 

3,050

                   

ADMIN 2

 

3,500

                   

ACCOUNTING

 

2,900

                   

RECEPTION

 

1,500

                   

INFORMATION TECH

 

4,000

                   

SUB-TOTAL, SALARIES

 

$ 49,949

                                             

OTHER EXPENSES:

                       

PAYROLL TAXES

 

$5,494

                   

UBT TAX *1

 

18,666

                   

BANK FEES

 

500

                   

COMPUTER

 

1,250

                   

INSURANCE

 

2,800

                   

OFFICE/SUPPLIES

 

1,000

                   

POSTAGE/DELIVERIES

 

1,500

                   

LEGAL/PROFESSIONAL FEES *2

 

15,000

                   

RENT

 

10,000

                   

COMMISSION

 

11,121

                   

TELEPHONE

 

1,500

                   

DUES AND SUBSCRIPTIONS

 

1,000

                   

SUB-TOTAL, OTHER EXPENSES

 

$ 69,831

                   

TOTAL

 

$ 119,780

                                             

*1 - AMOUNT IS AN ESTIMATE (TO BE REMITTED QUARTERLY BASED ON ACTUAL AMOUNT DUE)

                                                 

*2 - REQUIRES WRITTEN CONSENT FROM ASTA FOR ALL ENGAGEMENTS ABOVE $3,500

                                                 

 

 
5

--------------------------------------------------------------------------------

 

  

EXHIBIT "B"

 

PEGASUS FUNDING, LLC

SUMMARY OF PROFIT AND CASH DISTRIBUTIONS - OCTOBER 2016 THRU DECEMBER 2016

                                     

TOTAL

 

ASTA

 

PLF

GROSS COLLECTIONS:

             

PRINCIPAL

   

$ 900,000.00

A

$ 900,000.00 

 

$ - 

INTEREST

   

   600,000.00

B

 

 

 

TOTAL

   

$1,500,000.00 

                       

ASTA OVERHEAD REIMBURSEMENTS:

             

REIMBURSEMENT - INITIAL TERM

20%

E

$ 180,000.00 

A x E

$ 180,000.00 

   

 

 

 

 

       

TOTAL

   

$ 180,000.00 

C

                     

DISTRIBUTABLE NET PROFIT

   

$ 420,000.00 

B - C = D

                     

PROFIT DISTRIBUTIONS:

             

ASTA FUNDING, INC

80%

F

$ 336,000.00 

F x D = H

$ 336,000.00 

   

PEGASUS LEGAL FUNDING, LLC

20%

G

$ 84,000.00 

G x D = I

   

$ 84,000.00 

     

$ 420,000.00 

                                       

TOTAL BAD DEBT WRITE-OFF (MONTH)

$50,000.00

            

BAD DEBT EXPENSE

20%

 

$ 10,000.00 

J

$ 10,000.00 

 

$(10,000.00)

               

CASH DISTRIBUTION:

             

ASTA FUNDING, INC

   

$1,426,000.00 

A + C + H + I

     

PEGASUS LEGAL FUNDING, LLC

   

$ 74,000.00 

I - J

 

 

 

     

$1,500,000.00 

 

$1,426,000.00 

 

$ 74,000.00

                       

 

     

 

 

 
6

--------------------------------------------------------------------------------

 

 

EXHIBIT "C"

                                                       

PEGASUS FUNDING, LLC

 

SUMMARY OF PROFIT AND CASH DISTRIBUTIONS - LIQUIDATION PERIOD, COMMENCING 4-1-17

                         

TOTAL

 

ASTA

 

PLF

 

GROSS COLLECTIONS:

               

PRINCIPAL

   

$ 900,000.00

A

$ 900,000.00

 

$ -

 

INTEREST

   

600,000.00

B

 

 

 

 

TOTAL

   

$1,500,000.00

                           

ASTA OVERHEAD REIMBURSEMENTS:

               

REIMBURSEMENT - INITIAL TERM

20%

E

$ 180,000.00

A x E

$ 180,000.00

     

REIMBURSEMENT - LIQUIDATION TERM

Actual

 

$ 119,780.00

 

$ 119,780.00

     

TOTAL

   

$ 299,780.00

C

                         

DISTRIBUTABLE NET PROFIT

   

$ 300,220.00

B - C = D

                         

PROFIT DISTRIBUTIONS:

               

ASTA FUNDING, INC

80%

F

$ 240,176.00

F x D = H

$ 240,176.00

     

PEGASUS LEGAL FUNDING, LLC

20%

G

$ 60,044.00

G x D = I

   

$ 60,044.00

       

$ 300,220.00

                                             

TOTAL BAD DEBT WRITE-OFF (MONTH)

$ 50,000.00

             

BAD DEBT EXPENSE

20%

 

$ 10,000.00

J

$ 10,000.00

 

$(10,000.00)

                   

CASH DISTRIBUTION:

               

ASTA FUNDING, INC

   

$1,449,956.00

A + C + H + I

       

PEGASUS LEGAL FUNDING, LLC

   

$ 50,044.00

I - J

 

 

 

       

$1,500,000.00

 

$1,449,956.00

 

$ 50,044.00

 

 

 

 
7

--------------------------------------------------------------------------------

 

  

EXHIBIT "D"

                             

Joint Principal Amount:

$ 57,000.00

     

Joint Payoff Amount:

$ 133,280.25

     

Check Received:

$100,000.00

     

Net Accrual:

$ 43,000.00

     

% of Full Accrual Received:

56.37%

                 

Total Principal

 

Actual Payoff

Full Accrual

INVESTOR A:

50,000.00

 

121,363.12

71,363.12

         

INVESTOR B:

7,000.00

 

11,917.13

4,917.13

             

Total Payoff:

133,280.25

     

Total Principal:

57,000.00

     

Full Accrual:

76,280.25

76,280.25

         

Pegasus Funding

       

Principal:

50,000.00

     

Net Accrual:

40,228.16

               

Total to Pegasus Funding:

$ 90,228.16

               

Investor B

       

Principal:

7,000.00

     

Net Accrual:

2,771.84

               

Total to Investor B:

$ 9,771.84

                                   

 

 
8

--------------------------------------------------------------------------------

 

 

Exhibit “E”



 

 

MUTUAL RELEASE AND Non-disparagement Agreement

 

Dated: November 8, 2016

 

This Mutual Release and Non-Disparagement Agreement (“Mutual Release”) is made
as of November 8, 2016, by and among Pegasus Funding, LLC, ASFI Pegasus
Holdings, LLC, Asta Funding, Inc., Fund Pegasus, LLC, and Pegasus Legal Funding,
LLC, Max Alperovich and Alexander Khanas (collectively, the “Parties”).

 

Background. This Mutual Release is entered into pursuant to the Term Sheet (the
“Term Sheet”) of this date among the Parties.

 

In exchange for the payments and benefits set forth in the Term Sheet, and for
other good and valuable consideration, the adequacy and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:

 

 

1.     Except as set forth in paragraphs 3 and 4 below, each of the Parties
hereby release, remise and acquit all of the other Parties as well as their
present and past parents, subsidiaries and affiliates, their successors,
assigns, benefit plans and/or committees, and each of their respective present
or past officers, directors, managers, supervisors, members, employees,
shareholders, attorneys, advisors, agents and representatives in their
respective capacities as such, and each of their respective successors and
assigns from any and all claims, obligations, or liabilities (including
attorneys’ fees and expenses), asserted or unasserted, known or unknown, that
each Party, his, its or their heirs, successors or assigns have or might have,
which have arisen or may arise by reason of any matter, cause or thing
whatsoever, on or prior to the date of this Mutual Release, that relates to
Pegasus Funding, LLC, the Operating Agreement (as defined in, and as amended by,
the Term Sheet) or the transactions contemplated by, or in connection with, the
Operating Agreement or any document referenced therein.

 

2.     The terms “claims, obligations, or liabilities” (whether denominated
claims, demands, causes of action, obligations, damages or liabilities) include,
but are not limited to, any and all claims under any contract or implied
contract, libel, slander, negligence, or under any federal, state, or local
common or statutory law; or any other statutory claim before any state or
federal court, tribunal or administrative agency.

 

3.     This Mutual Release will not apply to any claim of fraud, intentional or
criminal misconduct, or to any rights a Party has or may have to indemnification
with respect to any claims brought by a third party against a Party relating to
or arising out of that Party’s involvement with Pegasus Funding, LLC the
Operating Agreement or the transactions contemplated by, or in connection with,
the Operating Agreement. Also excluded from this Mutual Release are all claims
arising after the date of this Mutual Release including, without limitation, any
claims arising out of the Operating Agreement (as defined in, and as amended by,
the Term Sheet). For the avoidance of doubt, except for matters released under
this Mutual Release, the Operating Agreement (as amended by the Term Sheet)
remains in full force and effect.

 

4.     The Parties will refrain from making any disparaging remarks about any
other Party. The Parties will not issue statements or take other actions, even
if truthful, that would cause another Party harm to its reputation,
embarrassment or humiliation or otherwise cause or contribute to that Party
being held in disrepute. Nothing in this mutual non-disparagement clause shall
be deemed to preclude a Party from providing truthful testimony or information
pursuant to subpoena, court order, or similar legal process, or from providing
truthful information to governmental or regulatory agencies.

 

 

[Signature Page Follows]

 

 
9

--------------------------------------------------------------------------------

 

 

EXHIBIT "F"

     

ASTA REPRESENTATIVE RIGHTS:

 

The Asta Representative will have the following rights and/or duties effective
January 1, 2017:

 

●         Access to the Pegasus office during normal business hours

o   The representative will be provided with a workstation which shall include
desk, chair and computer as well as telephone and internet access.

●         Ability to review case files after liquidation/closing.

●         Access to monthly distribution reports.

●         Access to case files of claimants initially funded by Pegasus Funding,
LLC for any subsequent advances made by Pegasus Funding, LLC.

●         Review and monitor liquidation procedures during liquidation period.

 

 

 

 
10

--------------------------------------------------------------------------------

 

 

EXHIBIT "G"

   

PROCEDURES FOR UPDATING:

 

1.      Case status to be reviewed upon each additional funding.

2.      Case status to be updated no less than six (6) months following the most
recent advance,  and within six (6) months from the last update received.

3.      Cases status may be accomplished via the following:

                      i.      Case status update form received from law firm;

                     ii.      Email correspondence received from law firm;

                    iii.    Phone call, evidenced by notation to file; detailing
status of case and individual who responded to the inquiry

4.      PLF to review Reserves and Write-Offs with ASFI on a monthly basis.

5.      Cases to be written off as per updated Write-off guidelines.

 

 

 

 
11

--------------------------------------------------------------------------------

 

 

 

EXHIBIT "H"

   

WRITE OFF CRITERIA:

   

The following criteria will result in the direct write-off of an advance subject
to receipt of relevant documentation:

●         Where there is a final non-appealable judgment in the underlying claim
in favor of all defendants, either by motion or verdict; or where a claim has
not been adjudicated at the end of four (4) years following the date of the
Purchase Agreement and, provided, no appeal is then pending with respect to such
claim, no docket activity with respect to such claim has occurred for six (6)
months prior thereto.

●         Attorney drops client and unable to locate claimant for six (6) months
unless case is active on court record.

●         Client drops attorney and unable to locate the claimant for six (6)
months unless case is active on court record.

     

WRITE DOWN CRITERIA:

 

The following criteria will result in the direct write-down of an advance
subject to receipt of relevant documentation:

●         The amount by which the liquidation amount is less than the
corresponding investment.

●         The settlement amount awarded to the claimant on the case is less than
the investment.

   

 

 

 
12

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the Parties have executed this Mutual Release as of the day
and year first above written. 

 

 



Pegasus Funding LLC   ASFI Pegasus Holdings, LLC    

 

 

 

 

 

By:

/s/ Alexander Khanas

 

By:

/s/ Gary Stern

 

Name:

Alexander Khanas

 

Name:

Gary Stern

 

Title: Manager

 

Title:

President & CEO

 

                                    Fund Pegasus, LLC    Pegasus Legal Funding,
LLC               By: /s/ Gary Stern    By: /s/ Alexander Khanas   Name: Gary
Stern    Name: Alexander Khanas   Title: CEO   Title: Member                    
                  Asta Funding, Inc.                                 By: /s/
Gary Stern         Name: Gary Stern         Title: President & CEO              
                              /s/ Alexander Khanas   /s/ Max Alperovich  
Alexander Khanas   Max Alperovich              



      

13